DETAILED ACTION

The instant application having application No 17/214,821 filed on 03/27/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-29, 33-35 and 37-42 of Patent Application No. 16109806.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on creating communication route between the ground stations and vice versa.
For claim 1, Patent Application disclose a  radio communications system comprising multiple tumbling satellites orbiting the earth in random orbits for providing a radio route for data communications between transceivers at two ground station locations, each satellite and ground station comprising a node of the system, wherein each of a plurality of the satellites includes a plurality of satellite antennas for receiving radio signals from a plurality of other nodes and for transmitting radio signals; antenna pairing circuitry for storing address information identifying another node from which the satellite received a routing signal and identifying the satellite antenna on which the satellite received the routing signal; and route creation circuitry for transmitting routing signals from a plurality of the satellite antennas, wherein the routing signals include (i) linking information identifying the satellite, and (ii) a quality of the received routing signal indicating a suitability of the satellite and the other node as a radio link in the radio route between the two ground station locations(See Claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim1 is rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20170070939, Mar. 9, 2017) in view of Whitehead et al. (US 20070075896, Apr. 5, 2007).
2. to 32. (Canceled).
Regarding Claim 1, Chong discloses a radio communications system comprising multiple tumbling satellites orbiting the earth in random orbits for providing a radio route for data communications between transceivers at two ground station locations (page 3, par (0046), line 1-10, satellites in the network segment is the communication subsystem, consisting of multiple transceiver units and antennas),
 each satellite and ground station comprising a node of the system (page 2, par (0035), line 1-10, operators use a set of dedicated ground stations in order to receive data from satellites, geopolitical and land constraints prevent ground stations from covering the entirety of the Earth, coupled with complex handover procedures as satellites change between coverage regions providing continuous communications access to LEO (earth orbits) satellites).
Chong discloses all aspects of the claimed invention, except each of a plurality of the satellites includes a plurality of satellite antennas for receiving radio signals from a plurality of other nodes and for transmitting radio signals; antenna pairing circuitry for storing address information identifying another node from which the satellite received a routing signal and identifying the satellite antenna on which the satellite received the routing signal; and route creation circuitry for transmitting routing signals from a plurality of the satellite antennas, wherein the routing signals include (i) linking information identifying the satellite; and (ii) a quality of the received routing signal indicating a suitability of the satellite and the other node as a radio link in the radio route between the two ground station locations.
Whitehead is the same field of invention teaches each of a plurality of the satellites includes a plurality of satellite antennas for receiving radio signals from a plurality of other nodes and for transmitting radio signals (page 2, par (0021), line 1-5, the reception of signals containing a carrier phase component by two antennas where this signal is then routed from each antenna to a receiver unit); 
antenna pairing circuitry for storing address information identifying another node from which the satellite received a routing signal and identifying the satellite antenna on which the satellite received the routing signal(page 2, par(0012), line 1-10, receiving a plurality of Global Navigation Satellite System (GNSS) satellite signals with a plurality of antennas; establishing at least one pair of antennas such that each antenna of the plurality of antennas is included in at least one antenna pair; computing phases corresponding to one or more GNSS satellites for each of the pairs of antennas); and route creation circuitry for transmitting routing signals from a plurality of the satellite antennas, wherein the routing signals include (i) linking information identifying the satellite(page 3, par(0038), line 1-5, receiver unit tracking the signal, including the phase of a Pseudo Random Noise (PRN) code timing pattern that is modulated on the signal, the phase of the signal's carrier, and navigation data from which the location of the satellite computed(linking information of the satellite)), and (ii) a quality of the received routing signal indicating a suitability of the satellite and the other node as a radio link in the radio route between the two ground station locations(page 8, par(0093), line 1-10, forwards received satellite data to a data distribution system, acquisition and tracking subsystem computes a pointing angle based on the ground station location and the satellite location, the pointing, acquisition and tracking subsystem  steers antennas to point to a satellite and also tracks satellites during satellite ground pass. The communications subsystem includes a high gain antenna for receiving and transmitting RF signals from the satellites).
Chong and Whitehead are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Chong to include the teaching of Whitehead providing effective and completely exploits geometry constraints of the antennas attached to a rigid body, and does so with measurements from all antennas processed simultaneously and optimally.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Day et al. (US 20130148250, Jun. 13, 2013) teaches Multi-Purpose Electrical Coil as a Magnetic Flux Generator. Heater Or Degauss Coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464